No. 07-18-00092-CR


Rito Gregory Lopez, Jr.                     §      From the 69th District Court
  Appellant                                          of Moore County
                                            §
v.                                                 November 20, 2018
                                            §
The State of Texas                                 Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 20, 2018, it is ordered,

adjudged and decreed that appellant’s conviction of sexual assault be affirmed and that

the judgment be reversed to the extent that it reflects a 25-year prison sentence. It is

further ordered, adjudged and decreed that this cause is remanded to the trial court for

a new punishment hearing.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                         oOo